Citation Nr: 0933556	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (Barrett's esophagus), to include as secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to September 1952, and was awarded the Combat 
Infantryman Badge.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

In correspondence received in September 2008, the Veteran 
stated that he disagreed with an earlier rating decision; 
specifically, he indicated that his PTSD symptoms and 
physical conditions had worsened such that he was requesting 
"upgrading [and] unemployability because of [his] age."  He 
also indicated that, over the years, he had had several heart 
surgeries due to stress caused by his PTSD.  In October 2008, 
the RO advised the Veteran that his "notice of 
disagreement" was untimely (as it was filed more than one 
year from the April 2007 rating decision) and, as such, he 
would need to submit new and material evidence to reopen a 
claim for benefit.  The Board notes, however, that the 
Veteran was granted service connection for PTSD in the April 
2007 rating decision; therefore, any claims of worsening 
symptoms (filed more than one year after the date of a rating 
decision) should be considered a new claim for an increased 
rating and not a claim to reopen.  Also, claims of service 
connection for a heart disability (to include as secondary to 
service-connected PTSD) and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) were not adjudicated in the 
April 2007 rating decision.  See Moody v. Principi, 360 F.3d 
1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 
1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally 
construe claims raised by a veteran).  Accordingly, the 
matters of service connection for a heart disability (to 
include as secondary to service-connected PTSD), an increased 
rating for PTSD, and entitlement to TDIU due to service-
connected disabilities are REFERRED to the RO for appropriate 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

As an initial matter, the Board notes that the National 
Personnel Records Center (NPRC) has certified that the 
Veteran's service treatment records (STRs) were destroyed in 
the 1973 fire at the NPRC.  In such circumstances, VA has a 
well-established heightened duty to assist.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that credible evidence 
of continuity of symptomatology such as pain or other 
symptoms capable of lay observation is enough to satisfy the 
"low threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  

Regarding the Veteran's claim of service connection for skin 
cancer, he alleges that he suffered from frost bite while 
serving in Korea and that this resulted in skin cancer of the 
ears.  Also, his exposure to both extreme hot and cold 
weather in Korea caused him to develop skin cancer of the 
arms, face, and head.  As the Veteran served for a year in 
Korea and participated in combat, it is likely that he was 
exposed to outside elements, such as extreme hot and cold 
weather.  See 38 U.S.C.A. § 1154.  Private outpatient 
treatment records from Dr. D.M.P. show that the Veteran has 
actinic keratoses, basal cell carcinomas, squamous cell 
carcinoma, and a history of a malignant melanoma that was 
removed from his left cheek approximately 19 years ago.  In a 
February 2008 letter, Dr. D.M.P. opined that "it [was] more 
likely than not that the extreme elements including severe 
frostbite, extreme sun, and heat to which [the Veteran] was 
exposed while serving in Korea [had] contributed to his 
precancers and skin cancer conditions."  It was also noted 
that the Veteran's treatment for such conditions would be 
ongoing.  [Notably, Dr. D.M.P. did not provide an explanation 
for the rationale of his opinion.  According to the Court in 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), "a mere 
conclusion by a medical [provider] is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the [medical provider's] opinion."]

The Veteran has not been afforded a VA examination for skin 
cancer.  As the record contains medical evidence of a current 
disability, evidence of exposure to extreme weather while 
serving in Korea, and evidence in the form of Dr. D.M.P.'s 
February 2008 letter that the Veteran's skin cancer may be 
related to his service in Korea, the "low threshold" 
standard of McLendon is met and an examination for a medical 
advisory opinion is indicated.  

Regarding the Veteran's claim of service connection for 
gastroesophageal reflux disease (Barrett's esophagus), he 
alleges that he first suffered from digestive problems while 
serving in Korea.  Specifically, he was assigned to a unit 
responsible for retrieving bodies and body parts, and the 
emotional trauma from this task caused him to have an upset 
stomach.  He further alleges that he continued to have 
digestive problems after service as he re-lived his 
experiences in Korea through his memories.  The Veteran is 
service-connected for PTSD.  

VA and private outpatient treatment records show that the 
Veteran has chronic gastroesophageal reflux disease (GERD) 
with Barrett's esophagus.  In March 2007, the Veteran's 
private physician, Dr. S.O.D., stated, "[The Veteran] seems 
to feel that [his Barrett's esophagus] was caused by some 
exposure [as] an infantry man during the Korean War.  I am 
not aware of any scientific data that would support this 
position."  Dr. S.O.D.'s opinion addressed a direct service 
connection claim and did not provide comment on whether the 
Veteran's service-connected PTSD caused or aggravated his 
GERD/Barrett's esophagus, nor has the Veteran been afforded a 
VA examination in this matter.

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  

As noted, the record shows that the Veteran has a current 
disability of chronic GERD with Barrett's esophagus, and 
service connection for PTSD has been established.  The 
Veteran alleges that he has had continuous digestive problems 
(related to his PTSD symptoms) since service; this satisfies 
the "low threshold" requirement that a disability "may be 
associated" with service.  See McLendon, supra.  Given these 
circumstances, a VA examination is clearly indicated.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. 	Regarding the claim of service 
connection for GERD (Barrett's esophagus), 
to include as on a secondary basis, send 
the Veteran a letter providing him the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
specifically advising him of the 
amendments of 38 U.S.C.A. § 3.310(b), 
effective as of October 10, 2006, and the 
evidence required to support a claim of 
service connection for GERD as secondary 
to service-connected PTSD.  The appellant 
and his representative should be afforded 
an appropriate amount of time to respond, 
and the RO should arrange for any further 
development suggested by their 
response(s).

2. 	Arrange for the Veteran to be 
examined by a dermatologist to determine 
the likely etiology of his skin cancer (of 
the ears, arms, face, and head).  The 
examiner should examine the Veteran, 
review his claims file, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran's skin 
cancer is related to his service, and 
specifically to the exposure to extreme 
hot/cold weather therein.  The examiner 
should provide comment on the February 
2008 opinion by Dr. D.M.P., and must 
explain the rationale for all opinions 
given.

3. 	Arrange for the Veteran to be 
examined by an appropriate physician to 
determine the nature and likely etiology 
of his GERD (Barrett's esophagus).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Upon examination/ interview 
of the Veteran, and review of pertinent 
medical history, the examiner should 
provide opinions responding to the 
following:

(a) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's GERD (Barrett's esophagus) is 
directly related to his service?  

(b) Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's GERD (Barrett's esophagus) is 
caused or aggravated by the Veteran's 
service-connected disability of PTSD?  If 
his GERD (Barrett's esophagus) is 
determined to have been aggravated by his 
service-connected disability, an opinion 
regarding the degree of disability due to 
aggravation should be provided.

The examiner must explain the rationale 
for all opinions given.

4. 	Then re-adjudicate the claims.  If 
either remains denied, issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

